DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “the K pairs of first functional layers are numbered 1, 2, 3 … K-1, and K.” This limitation is indefinite because there are no further limitations on the variable K, which results in this numbering scheme being inconsistent. What if K = 1, 2, 3, or 4? Fig. 2 of the instant application shows 4 pairs of first functional layers, i.e., K = 4. Does this mean that the pairs are numbered 1, 2, 3, 3 (K-1), 4 (K)? Clearly this cannot be the case since the pairs are numbered 1, 2, 3, 4 in Fig. 2. In fact, it appears that this numbering scheme can only work if K  5 since any value of K below 5 results in inconsistent numbering of the pairs as evidenced above. There is no limitation in the claim, however, regarding what values K can take. As such, it is recommended that Applicant amend the claims such that this numbering scheme for the pairs of first functional layers remains consistent for K.
Also, regarding claim 1, the claim recites, “adjacent pairs of first functional layers have adjacent numbers K-1 and K.”  How can it be that adjacent pairs of first functional layers have numbers K-1 and K if K is the total numbers of pairs of first functional layers in the first region? Looking at Fig. 2, for example, K = 4 since there are 4 pairs of first functional layers symmetrically in the first region. Clearly, the adjacent pairs to any specific pair depends on which pair is being used as the point of reference, i.e., if we are looking at pair 2 in Fig. 2, the adjacent pairs have numbers 1 and 3. These are not equal to K-1 (3) and K (4). As such, this limitation is indefinite and it is recommended that Applicant amend this limitation to encompass the desired subject matter.
Also, regarding claim 1, the claim recites, “each of the K electrodes is electrically connected with a first functional layer and has a number the same as the first functional layer”.  It is unclear whether or not this limitation refers to a first functional layer of each pair of first functional layers (i.e., connected to one layer of a pair), a first functional layer of the plurality of functional layers (i.e., does not have to be part of a pair), or a pair of first functional layers of the K pairs (i.e., connected to both is unclear and this limitation has been interpreted using any of the interpretations given above directed to pairs of functional layers.
Additionally, regarding claim 1, the claim recites, “an electrode,” “two electrode,” and “at least two electrodes.”  It is unclear whether this limitation refers to one of the K electrodes previously recited in the claim, or other, undisclosed electrodes. For examination purposes, this limitation has been interpreted according to either interpretation set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–16 of U.S. Patent No. 11,260,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and those of the instant application overlap in scope.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786